
	

113 HCON 109 IH: Expressing the sense of Congress relating to extending the interim agreement with the Government of Iran regarding its nuclear program.
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Franks of Arizona (for himself and Mr. Lipinski) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress relating to extending the interim agreement with the Government of
			 Iran regarding its nuclear program.
	
	
		That Congress—
			(1)expresses concern with respect to extending the deadline of the interim agreement to November 24,
			 2014, between members of the United Nations Security Council plus Germany
			 (P5+1) and the Government of Iran, due to all indications pointing to Iran’s unwillingness to make
			 significant nuclear concessions by the interim deadline of July 20, 2014;
			(2)reaffirms that the United States should continue to vigorously enforce existing sanctions on Iran
			 and reaffirms the role of Congress on lifting congressionally mandated
			 sanctions on Iran, including those sanctions that require Iran’s permanent
			 and verifiable termination of activities related to its nuclear program,
			 ballistic missile program, and support for international terrorism;
			(3)requests the Administration to begin immediate substantive consultations with Congress concerning
			 what an acceptable comprehensive agreement must include and any potential
			 sanctions relief package;
			(4)reiterates that the policy of the United States is to prevent Iran from acquiring a nuclear
			 weapons’ capability and expresses that a comprehensive nuclear agreement
			 verifiably ensures that Iran is denied an undetectable nuclear weapons
			 breakout capability and verifiably dismantles and prevents Iran’s ability
			 to acquire or develop a nuclear weapons’ capability;
			(5)declares that new sanctions will be enacted and the arsenal of all legislative options will be
			 evaluated for enactment if Iran breaks its commitments in the interim
			 agreement or a comprehensive agreement or if negotiations fail to achieve
			 a comprehensive agreement regarding its nuclear program by the final
			 deadline of November 24, 2014;
			(6)reaffirms that the United States is ready and capable of defending itself and its allies with
			 respect to preventing Iran from acquiring a nuclear weapons’ capability;
			(7)reaffirms that the United States has a vital national interest in, and unbreakable commitment to,
			 ensuring the existence, survival, and security of the State of Israel, and
			 reaffirms United States support for Israel’s right to self-defense; and
			(8)urges the President, the Secretary of State, and world leaders—
				(A)to express support for the universal rights and freedoms of the people of Iran, including to
			 democratic self-government;
				(B)to broaden engagement with the people of Iran and support efforts in the country to help promote
			 human rights and democratic reform; and
				(C)to prevent Iran’s support for terrorist groups, including Hamas and Hezbollah.
				
